Name: Commission Regulation (EEC) No 1779/92 of 30 June 1992 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 No L 182/30 Official Journal of the European Communities 2. 7. 92 COMMISSION REGULATION (EEC) No 1779/92 of 30 June 1992 establishing unit values for the determination of die customs value of certain perishable goods cated to the Commission in accordance with Article 1 (2) of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 3 July 1992. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 30 June 1992. For the Commission Christiane SCRIVENER Member of the Commission (&gt;) OJ No L 154, 13. 6. 1981 , p. 26. 0 OJ No L 321 , 21 . 11 . 1990, p. 6 . 2. 7 . 92 Official Journal of the European Communities No L 182/31 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Df £ Irl Lit F1 £ 1.10 1.20 1.30 1.40 1.50 1.60 1.70 1.80 1.90 1.100 1.110 1.120 1.130 1.140 1.150 1.160 1.170 1.170.1 1.170.2 1.180 1.190 1.200 1.200.1 1.200.2 1.210 1.220 1.230 1.240 1.250 1.260 1.270 2.10 2.20 2.30 2.40 0701 90 511 0701 90 59) 0702 00 101 0702 00 90 0703 10 19 0703 20 00 ex 0703 90 00 ex 0704 10 101 ex 0704 10 90 J 0704 20 00 0704 90 10 ex 0704 90 90 ex 0704 90 90 0705 11 10} 0705 1 1 90J ex 0705 29 00 ex 0706 10 00 ex 0706 90 90 0707 00 11 } 0707 00 19J 0708 10 101 0708 10 90 0708 20 101 0708 20 90J 0708 20 101 0708 20 90J ex 0708 90 00 0709 10 00 ex 0709 20 00 ex 0709 20 00 0709 30 00 ex 0709 40 00 0709 51 30 0709 60 10 0709 90 50 0709 90 70 ex 0714 20 10 ex 0802 40 00 ex 0803 00 10 ex 0804 30 00 ex 0804 40 10 } ex 0804 40 90 New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Phaseolus spp.) Beans (Phaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 15,54 60,70 16,89 265,83 30,35 31,88 53,72 23.05 88,82 39,75 112,52 22,96 29,52 76,03 35,77 378,00 106,77 100,24 92,83 71,30 373,70 159,33 99,61 62.23 713,23 94,39 40.06 38,41 98,95 131,65 46.24 42,10 127,97 656 122,41 2562 478,08 713 133,05 11222 2093,66 1 276 240,49 1 340 252,88 2267 423,88 975 182,88 3747 702,39 1 677 314,32 4747 889,76 965 182,14 1 246 232,51 3212 604,06 1 513 283,02 15958 2977,07 4507 840,90 4232 789,51 3 894 734,40 3008 563,82 15776 2943,15 6726 1254,89 4215 790,55 2627 490,12 30060 5626,73 3985 743,42 1692 318,24 1614 304,72 4174 781,50 5 522 1 041,42 1952 364,17 1777 331,57 5402 1 007,91 31,88 124,51 34,65 545,29 61,99 65,14 110,06 47,36 182,10 81,49 230,67 46,92 60,55 156,14 73,55 775,38 219,01 205,63 189,09 146,17 766,54 326,83 204,83 127,65 1 460,68 193,62 82,26 78,38 202,59 268,14 94,84 86,36 262,51 107,21 418,74 116,54 1 833,78 211,30 221,09 374,08 160,54 613,36 274,48 776,98 159,25 203,65 526,58 246,93 2607,54 736,52 691,51 645,42 492,35 2577,83 1099,13 687,62 429,28 4977,83 651,15 277,42 267.79 690,51 915,24 318,96 290,42 882.80 3877 15142 4214 66313 7174 7537 11735 5181 22143 9909 28050 5429 7364 18296 8792 94293 26634 25006 21793 17775 93219 39746 24225 15523 162425 23 546 9639 8982 22594 30904 11534 10502 31923 11,94 46,66 12,98 204,35 23,24 24,43 41,29 17,70 68,18 30,51 86,37 17,59 22,69 58.48 27.49 290,58 82,07 77,06 71,04 54,73 287,27 122,48 76,64 47,83 546,18 72,56 30,81 29,39 75,77 100,74 35,54 32.36 98.37 24100 94123 26195 412196 46691 48965 82719 35248 137843 61684 174612 35268 45777 117341 55395 586121 165555 155438 142837 110648 579442 247062 154147 96494 1092598 146364 61820 59164 151536 202551 71697 65280 198435 35,92 140,30 39,04 614,44 69.78 73.34 124,09 53.35 205,12 91.79 259,84 52,83 68,23 175,57 82,83 873,70 246.78 231,70 212,96 164,65 863,74 368,28 230,55 143,84 1 645,94 218,17 92,50 88,32 228,30 301,99 106,87 97,31 295.79 10,93 42,70 11,88 186,99 21,59 22,77 37,72 16,11 62,41 27,92 79,06 16,40 20.76 53,25 25,03 265,90 75,10 70.51 66,61 50,09 262,87 112,08 69,66 43.77 501,92 66,39 28,05 27,15 69,55 94,47 32.52 29,61 90,02 No L 182/32 Official Journal of the European Communities 2. 7. 92 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 2.60 2.60.1 2.60.2 2.60.3 2.70 2.70.1 2.70.2 2.70.3 2.70.4 2.80 2.85 2.90 2.90.1 2.90.2 2.100 2.110 2.120 2.120.1 2.120.2 2.130 2.140 2.140.1 2.140.2 2.150 2.160 2.170 ex.0804 50 00 0805 10 11 0805 10 21 0805 10 31 0805 10 41 0805 10 15 0805 10 25 0805 10 35 0805 10 45 0805 10 19 0805 10 29 0805 10 39 0805 10 49 ex 0805 20 10 ex 0805 20 30 ex 0805 20 50 ex 0805 20 701 ex 0805 20 90 ) ex 0805 30 10 ex 0805 30 90 ex 0805 40 00 ex 0805 40 00 0806 10 11 0806 10 15 0806 10 19 0807 10 10 ex 0807 10 90 ex 0807 10 90 0808 10 91 0808 10 93 0808 10 99 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0808 20 31 0808 20 33 0808 20 35 0808 20 39 0809 10 00 0809 20 101 0809 20 90 ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Oval is, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other Apricots Cherries Peaches 86,31 28,77 40,38 24,34 65,01 74,14 57,76 49,71 48,73 113,33 51,98 70,64 96,27 22,68 63,91 85,54 76,68 107,56 71,53 68,75 92,87 83,30 3643 1215 1704 1027 2744 3130 2438 2098 2057 4784 2194 2982 4064 957 2698 3611 3237 4541 3020 2902 3920 3516 679,80 228,58 318,07 191,70 512,02 583,97 454,90 391,51 383,83 892,58 409,44 556,40 758,23 178,69 503,35 673,69 603,93 847,16 563,42 541,48 731,46 656,06 177,05 59,08 82,84 49,92 133,35 152,09 118,47 101,96 99,97 232.47 106.63 144,91 197.48 46,54 131,09 175,46 157,29 220.64 146,74 141,02 190,50 170,87 595.42 199,26 278,59 167,90 448,46 511.48 398.43 342.91 336,19 781,79 358,61 487,34 664,12 156,51 440,87 590,06 528,97 742,01 493.49 474,26 640,66 574,63 21531 6923 10074 6071 16217 18496 14408 12400 12157 28271 12968 17623 24015 5659 15942 21338 19128 26832 17845 17150 23167 20779 66,35 22,12 31,04 18,71 49,97 56,99 44,40 38,21 37,46 87.12 39,96 54,30 74,00 17,44 49.13 65,75 58,94 82,68 54,99 52,85 71,39 64,03 133838 44402 62621 37742 100805 114971 89560 77080 75569 175731 80609 109543 149280 35180 99099 132634 118902 166788 110926 106605 144008 129164 199,50 66,44 93,34 56,26 150,26 171,38 133,50 114,89 112,64 261,95 120,16 163,29 222.52 52,44 147,72 197,71 177,24 248,62 165,35 158,91 214,66 192.53 60.71 20,15 28,40 17,12 45,73 52,15 40,62 34,96 34,28 79.72 36,56 49,69 67,72 15,95 44,95 60,17 53,94 75,66 50.32 48,36 65.33 58,59 2. 7. 92 Official Journal of the European Communities No L 182/33 Code CN code Description Amount of unit values per 100 kg net l ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 2.190 2.200 2.205 2.210 2.220 2.230 2.240 2.250 ex 0809 30 00 0809 40 111 0809 40 19J 0810 10 10 } 0810 10 90 ] 0810 20 10 0810 40 30 0810 90 10 ex 0810 90 80 ex 0810 90 80 ex 0810 90 30 Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.,) Pomegranates Khakis (including Sharon fruit) Lychees 115,47 73,49 131,17 1 686,7 136,31 83,38 64,68 356,29 213,34 4874 3102 5534 71352 5755 3519 2721 15071 9006 909,41 578,82 1 037,26 13344,9 1 079,64 656,67 513,07 2818,86 1 680,26 236,85 150,75 268,92 3467,96 279,74 171,03 132,36 732,53 437,62 796,53 506,97 905,79 1 1 643,4S 950,71 575,16 450,09 2459,46 1471,70 28804 18333 32700 414554 30917 20799 15261 87566 53219 88,76 56,49 100,69 1 296,5 104,59 64,09 49,56 273,87 164,00 179044 113957 203559 2611963 209154 129284 99270 551 726 330808 266.89 169,87 302,91 3905,77 315,16 192,71 148.90 825,01 493,1 1 81,22 51,69 92,16 1 180,37 95,45 58,65 45,90 249,33 150,07